DETAILED ACTION
This action is in response to the claims filed April 30th 2018. Claims 1-20 are pending and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a process configured” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
Regarding Claim 1 and 9 and 15
Step 1 Analysis: Claim 1 is directed to a computer system method, which is directed to a process, one of the statutory categories. Claim 9 is directed to a computer system device, which is directed to a machine, one of the statutory categories. Claim 15 is directed to a computer system device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The Claim 1 recites a computer process and Claim 9 and 15 recite a system. Both claims contain the following limitations:
Determining an action
Retrieving a… activity pattern
Extract a candidate action rule
Determining… preferred candidate action rules
With respect to claim 1 as drafted, is a process that, under its broadest reasonable interpretation covers an abstract idea, but for the recitation of a generic computing electronic device. With respect to claim 9 and 15, is a machine that, under its broadest reasonable interpretation recites mere instructions to implement an abstract idea on a computer. The above limitations in the context of this claim encompasses determining and retrieving (mental processes). Determining an action and retrieving a pattern corresponds to making a judgment which can be performed in the human mind. Determining or extracting rules likewise correspond to making judgments. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. 
Regarding claim 9 and 15, the claim only recites additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. Claim 1 and 9 and 15 each present the additional elements: “action based on domain information,” “activity patterns associated with the action,” “each candidate action rule specifies one or more pre-conditions when the action occurs” which only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. For the reasons discussed above with respect to integration of the abstract idea into a practical application, the claim does not recite an inventive step, and therefore,  is not patent eligible.

Regarding Claim 2
Step 1 Analysis: The rejection of Claim 1 is incorporated, the claim is a process, one of the statutory categories.
Step 2A Prong One Analysis: The Claim recites a computer system method.
The claim inherits the “determining one or more preferred candidate actions” from claim 1, therefore Claim 2 recites an abstract idea.
The “one or more pre-conditions that lead to occurrence of the action with a probability exceeding a first likelihood threshold” recited more specifics of the abstract idea .
Step 2A Prong Two and Step 2B Analysis: The claim does not include additional elements that integrates  the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. 
The claim is not patent eligible

Regarding Claim 3
Step 1 Analysis: The rejection of Claim 1 is incorporated, the claim is a process, one of the statutory categories.
Step 2A Prong One Analysis: The Claim recites a computer system method.
The claim inherits the “determining a candidate action rule” from claim 1, therefore Claim 3 recites an abstract idea.
Step 2A Prong Two Analysis: The claim does not include additional elements to integrate this judicial exception in a practical application. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 4
Step 1 Analysis: The rejection of Claim 1 is incorporated, the claim is a process, one of the statutory categories.
Step 2A Prong Two Analysis: The claim does not include additional elements to integrate this judicial exception in a practical application. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 5
Step 1 Analysis: The rejection of Claim 1 is incorporated, the claim is a process, one of the statutory categories.
Step 2A Prong One Analysis: The Claim recites a computer system method.
The claim inherits the “determing one or more preferred candidate actions” from claim 1, therefore Claim 5 recites an abstract idea.
Step 2A Prong Two Analysis: The claim does not include additional elements to integrate this judicial exception in a practical application. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 6
Step 1 Analysis: The rejection of Claim 1 is incorporated, the claim is a process, one of the statutory categories.
Step 2A Prong One Analysis: The Claim recites a computer system method.
The claim inherits the “determing one or more preferred candidate actions” from claim 1, therefore Claim 4 recites an abstract idea.
Step 2A Prong Two Analysis: The claim does not include additional elements to integrate this judicial exception in a practical application. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 7
Step 1 Analysis: The rejection of Claim 1 is incorporated, the claim is a process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer process with the following limitations:
Providing a suggestion
As drafted, is a process that, under its broadest reasonable interpretation covers an abstract idea, but for the recitation of a generic computing electronic device. The above limitations in the context of this claim encompasses providing a suggestion (mental processes), which is in an opinion that can be formed in the human mind, “based on the action rules” can be achieved based on referencing a set of written rules. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The claim does not include additional elements to integrate this judicial exception in a practical application. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 8
Step 1 Analysis: The rejection of Claim 1 is incorporated, the claim is a process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer process with the following limitations:
Providing a reminder to perform an automation
As drafted, is a process that, under its broadest reasonable interpretation covers an abstract idea, but for the recitation of a generic computing electronic device. The above limitations in the context of this claim encompasses providing a reminder (mental processes), which is in an judgement that can be formed in the human mind, “based on the action rules” can be achieved based on referencing a set of written rules. Further where an automation is equivalent to performing an action. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The claim does not include additional elements to integrate this judicial exception in a practical application. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.




	
Regarding Claim 10-20
These claims are rejected for the reasons set forth in connection with claims 1-8 above. Additionally. 
Step 1 Analysis: The claims 10-20 recite a computer product. 
Step 2A Prong One Analysis: The claims recite the same mental processes recited by claims 1-8, other than being performed by a computer program product
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. The claim only recites additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. These additional elements are used to perform the steps of claims 1-8. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a program product embodied in a computer readable medium and executed by a computer device to perform the steps of claims 1-8  amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Objections
Claim 3 is objected to because of the following informalities:  
The limitation “and less than often than a third threshold” has no clear meaning, nor does the limitation “a third threshold over a second time duration.” The use of the word over seems to be identical in scope to “a third threshold associated with a second duration” it is not clear if this is intended by the applicant. Examiner suggesting replacing the series of limitations with “and are associated with a second time duration that occurs less often than a third threshold.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "over" in claim 3 is a relative term which renders the claim indefinite.  The term "over" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 8, 9, 11, 14, 15, 17, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jensen et al. Document ID US 10841122 B1 hereinafter Jensen.

Regarding claim 1
	Jensen teaches, A method for action automation, comprising: determining, using an electronic device, an action based on domain information; (Background ¶04 “The home automation system [electronic device] may determine an optimal operation of the device based on the monitoring of its operation [domain information] and subsequently inform a user of the optimal operation via a generated notice” Examiner notes that optimal operation corresponds to the optimal action determined by the domain information. The action determined by a generic computer system thus equivalent to automation) retrieving a plurality of activity patterns associated with the action; (Background ¶05 “the method may include monitoring activity in a home environment based on one or more sensors, generating a recommended action associated with at least one device in the home environment based on the monitored activity” in order for the system/method to monitor activity patterns of sensors the activity must be retrieved and processes by the system/method ) for each activity pattern, determining a candidate action rule, (Description ¶023 “In some examples, at least one of these devices may generate at least one custom rule related to the functioning of one or more devices within the home environment and initiate the custom rule and/or implement device adjustment based on the custom rule, sensor data, at least one user preference, other information, or some combination.” Based on the sensor data or activity data, a custom rule is initiated or adjusted corresponding to determine a candidate action rule) wherein each candidate action rule specifies one or more pre-conditions when the action occurs; (Description ¶031 “Additionally, the custom rule generation component 215 may weigh the categorized data based on a set of device settings (e.g., preconditions)… in some examples, be a set of weights and may be provided by the manufacturer or may be provided or modified by the user and/or by one or more devices of the home environment based on information (e.g., user preferences, user data, device type, device location, etc.)” ¶049 “the device associated with the sensed power output may be running inefficiently and generate a recommended action that turns off the device during certain periods of the day. In some cases, the custom rule generation component 215-a may further determine that the associated device is a light bulb,” the weights or preconditions are based on information that describe when the action occurs, which is determined by the user preferences or user data. For example, one pattern of user data may indicate when a particular device or light bulb may be turned on) and determining one or more preferred candidate action rules from a plurality of candidate action rules for automation of the action. (Background ¶04 “The user may provide input back to the home automation system that is associated with the optimal performance, of which the home automation system may alter the device performance based on the user input” Description ¶023 “and initiate the custom rule and/or implement device adjustment based on the custom rule” the preferred candidate actions rules are informed by the feedback established between the user. So that the system as a whole is able to determine the preferred candidates action rules from the set of historical candidate action rules corresponding to “a plurality of candidate action rules”)

Regarding claim 9
	Jensen teaches, all the claimed function as set forth in connection with claim 1, further Jensen teaches, an electronic device comprising: memory storing instructions; and at least one processor executing the instructions including a process configured to: (Background ¶06 “The apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory. The instructions may be operable to cause the processor to monitor activity in a home environment based on one or more sensors”)

Regarding claim 15
	Jensen teaches, all the claimed function as set forth in connection with claim 1, further Jensen teaches, A non-transitory processor-readable medium that includes a program that when executed by a processor performing a method comprising: (Background ¶07 “The non-transitory computer-readable medium may include instructions operable to cause a processor to monitor activity in a home environment based on one or more sensors, generate a recommended action associated with at least one device in the home environment based on the monitored activity”)

Regarding claim 3/11/17
	Jensen teaches, wherein the one or more pre-conditions are associated with a first time duration that occurs more often than a second threshold and less than often than a third threshold over a second time duration. (Background ¶049 “The power output may be sensed over a predefined time period, for example a week. In some situations, this power output will likely fluctuate based on the occupancy of the home, the time of day, other devices in use, etc. Based on this sensed power output, the custom rule generation component 215-a may determine that the device associated with the sensed power output may be running inefficiently [second threshold] and generate a recommended action that turns off the device during certain periods of the day [first time duration]” the precondition corresponds to the conditions required to suggest control of power output. During a certain first time duration the power output may be on more often than an inefficiency threshold giving rise to one precondition. And also during a second time duration while multiple occupants are in the home the power inefficiency may be at a different third threshold giving rise to another precondition.)

Regarding claim 4/12/18
	Jensen teaches, wherein the one or more preferred candidate action rules cover a number of occurrences of the action over the second time duration that is greater than a fourth threshold. (Description ¶050 “For example, the custom rule generation component 215-a may determine [a preferred candidate action rules] that the user always approves of recommended action recommending the device emitting the power output to be turned off at certain periods of the day [second time duration]” the generation component may determine the preferred candidate action rule covers an action that happens enough times, greater than a forth threshold,  for the system to determine that the user “always” approves a recommended action.) 

Regarding claim 7
	Jensen teaches, further comprising:  providing a suggestion on the electronic device for automating the action based on the one or more preferred candidate action rules. (Description ¶068 “generating a recommended action [providing a suggestion] associated with at least one device in the home environment based on the monitored activity” As stated in the rejection of claim 1, the system/method weights the monitored activity based on the one or more preferred candidate action rules.)   

Regarding claim 8
	Jensen teaches, providing, on the electronic device, a reminder to perform an automation for the action based on the one or more preferred candidate action rules. (Description ¶011 “generating a notice [reminder] to a user recommending actions related to the devices. The user may provide feedback to the home automation system based on the notice, and the home automation system may learn a pattern based on the user feedback. Thus, in future situations regarding the performance of the devices, the home automation system may adjust the operation of the devices based on the learned pattern, rather than seeking further input from the user.” As stated previously, the actions of the home automation system is based on user input to build the set of preferred candidate action rules.)
Regarding claim 14 and 20
	Jensen teaches, all the claimed function as set forth in connection with claim 7 and claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 6, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen further in view of Lozano-Tello et al “Ontology and SWRL-Based Learning Model for Home Automation Controlling” hereinafter Lozano.

 Regarding claim 2/10/16
	Jensen teaches claim 1/9/15.
	Jensen does not explicitly teach, wherein the one or more preferred candidate action rules include one or more pre-conditions that lead to occurrence of the action with a probability exceeding a first likelihood threshold.
	Lozano when addressing issues related to probabilistic rule based learning system for automation teaches, wherein the one or more preferred candidate action rules include one or more pre-conditions that lead to occurrence of the action with a probability exceeding a first likelihood threshold. (pg 6 Section 3.2.1 ¶004 “Furthermore, there is no guarantee that a user would perform the same actions every day of the week [preferred candidate action rules]. Therefore, we also use the parameter “frequency error” to ease pattern discovery and to consider if an event is regular. By default, IntelliDomo thinks an event is regular if it occurs more than 90% of the time. This parameter can also be modified.” The pre-condition of the action in question includes a first likelihood threshold, 90%, of the action occurring. )
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a precondition for an action rule to occur is based on a probability as taught by Lozano to the disclosed invention of Jensen.
One of ordinary skill in the arts would have been motivated to make this modification in order to select the most useful candidate action rules the method attempts “to discover the most repetitive routines carried out daily by the user and manage the system to anticipate to those actions.” (Lozano Section 3.2.1)

Regarding claim 6
	Jensen teaches claim 1.
	Jensen does not explicitly teach, wherein the one or more preferred candidate action rules comprise a subset of candidate action rules that summarize all candidate action rules.
	Lozano when addressing issues related selecting rules with optimal action coverage teaches, wherein the one or more preferred candidate action rules comprise a subset of candidate action rules that summarize all candidate action rules. (pg 9 ¶001 “For instance, when IntelliDomo detects that it is a few minutes before 8:00 am, it will fire both rules “officeLight1” and “officeShutter10” (these patterns have been previously learned). If the user lowers the shutter during the next ten minutes for several days, IntelliDomo will remove the rule “officeShutter10” to memorize again when it should or should not raise the shutter.” In order to create preferred candidates that accurately summarize an action represented by a history of historical actions, in this case shutter raise times, the system culls candidate action rules that are not representative of the actions of several days. In this way, the resulting preferred rules are representative of the new average of summary of candidate action rules. )
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a method for recalibrating preferred candidate action rules to better summarize all candidate action rules as taught by Lozano to the disclosed invention of Jensen.
One of ordinary skill in the arts would have been motivated to make this modification in order to “make a more precise taxonomy of home automation devices and categorize the learned knowledge for reusing it as needed” (Lozano Conclusion)


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen further in view of Luhr et al “Recognition of emergent human behaviour in a smart home: A data mining approach” hereinafter Luhr.

Regarding claim 5
	Jensen teaches claim 1
	Jensen does not explicitly teach, wherein total number of the one or more preferred candidate action rules is less than a fifth threshold.
	Luhr when addressing issues related mining action rule pattern from human behavior teaches, wherein total number of the one or more preferred candidate action rules is less than a fifth threshold. (Pg 2 ¶03 “This technique requires that k passes over a database are made to retrieve the set of frequent rules up to length k. Each pass over the data requires the generation of candidates — the set of all possibly frequent associations given those found in a previous pass” where the database includes the set of all rules, the total number of the best or preferred candidate action rules is less than all of the rules in the database corresponding to a fifth threshold. )
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a quantity limited set of rules for activity patterns as taught by Luhr to the disclosed invention of Jensen.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement otherwise challenging search techniques to reveal “the presence of new, possibly anomalous, behaviour and unusually frequent occurrences of behaviour that would otherwise be considered normal from amongst the mined rules” ( Luhr Conclusion ¶02)

Claim 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen further in view of Lozano-Tello et al “Ontology and SWRL-Based Learning Model for Home Automation Controlling” hereinafter Lozano. Further still in view of Luhr et al “Recognition of emergent human behaviour in a smart home: A data mining approach” hereinafter Luhr.

Regarding claim 13/19
	Jensen teaches claim 9/15
	Jensen does not explicitly teach, the total number of the one or more preferred candidate action rules is less than a fifth threshold; And the one or more preferred candidate action rules comprise a subset of candidate action rules that summarize all candidate action rules.
Lozano when addressing issues related selecting rules with optimal action coverage teaches, wherein the one or more preferred candidate action rules comprise a subset of candidate action rules that summarize all candidate action rules. (pg 9 ¶001 “For instance, when IntelliDomo detects that it is a few minutes before 8:00 am, it will fire both rules “officeLight1” and “officeShutter10” (these patterns have been previously learned). If the user lowers the shutter during the next ten minutes for several days, IntelliDomo will remove the rule “officeShutter10” to memorize again when it should or should not raise the shutter.” In order to create preferred candidates that accurately summarize an action represented by a history of historical actions, in this case shutter raise times, the system culls candidate action rules that are not representative of the actions of several days. In this way, the resulting preferred rules are representative of the new average of summary of candidate action rules. )
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a method for recalibrating preferred candidate action rules to better summarize all candidate action rules as taught by Lozano to the disclosed invention of Jensen.
One of ordinary skill in the arts would have been motivated to make this modification in order to “make a more precise taxonomy of home automation devices and categorize the learned knowledge for reusing it as needed” (Lozano Conclusion)
Jensen/Lozano does not explicitly teach, the total number of the one or more preferred candidate action rules is less than a fifth threshold;
	Luhr when addressing issues related mining action rule pattern from human behavior teaches, wherein total number of the one or more preferred candidate action rules is less than a fifth threshold. (Pg 2 ¶03 “This technique requires that k passes over a database are made to retrieve the set of frequent rules up to length k. Each pass over the data requires the generation of candidates — the set of all possibly frequent associations given those found in a previous pass” where the database includes the set of all rules, the total number of the best or preferred candidate action rules is less than all of the rules in the database corresponding to a fifth threshold. )
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a quantity limited set of rules for activity patterns as taught by Luhr to the disclosed invention of Jensen.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement otherwise challenging search techniques to reveal “the presence of new, possibly anomalous, behaviour and unusually frequent occurrences of behaviour that would otherwise be considered normal from amongst the mined rules” ( Luhr Conclusion ¶02)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/J.R.G./Examiner, Art Unit 2122  

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122